2/16/2021

Case 21-00043 Doc1-3 File@@s@ieiinidtion

Page 1 of 16

 

 

 

Case Information

Court System: Circuit Court for Montgomery County - Civil System

Case Number: 483406V Sub Type: CONTRACT

Date Filed: 09/08/2020
Case Status: OPEN

 

Plaintiff Information

(Each Alias, Address, and Attorney for the Plaintiff is displayed)
Name: MARRIOTT HOTEL SERVICES INC
Address: 10400 FERNWOOD ROAD
BETHESDA MD 20817

Attorney(s) for the Plaintiff

Name:

Appearance Date:

Address:

Phone:

Name:

Appearance Date:

Address:

Phone:

Name:

Appearance Date:

Address:

Phone:

Name:

Appearance Date:

Address:

Phone:

AMUNSON, JESSICA RING
09/09/2020

JENNER & BLOCK LLP

1099 NEW YORK AVE NW STE 900
WASHINGTON DC 20001
202-639-6000

QUINN, JOHN M

10/22/2020

ETHRIDGE, QUINN, KEMP, ROWAN
& HARTINGER

33 WOOD LN

ROCKVILLE MD 20850
301-762-1696

HARRISON, LINDSAY C
11/24/2020

JENNER & BLOCK LLP

1099 NEW YORK AVE NW STE 900
WASHINGTON DC 20001
202-639-6000

COFFMAN, COLLEEN

12/09/2020

ETHRIDGE, QUINN, KEMP, ROWAN
& HARTINGER

33 WOOD LN

ROCKVILLE MD 20850
301-762-1696

 

Defendant Information

(Each Alias, Address, and Attorney for the Defendant is displayed)
Name: WARDMAN HOTEL OWNER LLC
Address: 4747 BETHESDA AVE SUITE 200
BETHESDA MD 20814

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

 

W158
 

 

2/16/2021

Case 21-00043 Doc1-3 FilegkDadtadiod

Attorney(s) for the Defendant

Name:
Appearance Date:
Address:

Phone:

Name:
Appearance Date:
Address:

Phone:

Name:
Appearance Date:
Address:

Phone:

Name:
Appearance Date:
Address:

Phone:

MCAULIFFE, J STEPHEN III
10/08/2020

MILES & STOCKBRIDGE

11 N WASHINGTON ST 700
ROCKVILLE MD 20850
301-762-1600

TANG, ROSALYN
10/14/2020

MILES & STOCKBRIDGE, P.C.
SUITE 700

11 N WASHINGTON ST
ROCKVILLE MD 20850
301-762-1600

SOLOWAY, TODD E
11/24/2020

PRYOR CASHMAN LLP
7 TIMES SQ

NEW YORK NY 10036
212-326-0252

MOHLER, BRYAN T
11/24/2020

PRYOR CASHMAN LLP
7 TIMES SQ

NEW YORK NY 10036
212-326-0466

Page 2 of 16

 

Name: PACIFIC LIFE INSURANCE COMPANY
Address: 700 NEWPORT CENTER DRIVE
NEWPORT BEACH CA 92660

Attorney(s) for the Defendant

Name:
Appearance Date:
Address:

Phone:

Name:
Appearance Date:
Address:

Phone:

Name:
Appearance Date:
Address:

FREY, BRIAN D
10/21/2020

ALSTON & BIRD LLP
950 F ST NW
WASHINGTON DC 20004
202-239-3067

STEIN, GRANT

10/27/2020

ALSTON & BIRD LLP

ONE ATLANTIC CENTER

1201 WEST PEACHTREE ST NW
ATLANTA GA 30309-3471
404-881-7285

WENDER, DAVID

10/27/2020

ALSTON & BIRD LLP

1201 WEST PEACHTREE ST NW

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum.jis

 

 

2/15
2/16/2021 Case 21-00043 Doci1-3 Fil@e&@idtchfidiea Page 3 of 16

ATLANTA GA 30309
Phone: 404-881-7354

 

Court Scheduling Information

i (Schedule is subject to change)
Event Date: 92/19/2021 Event Time: 09:30 AM Judge/Magistrate: RUBIN, RONALD B

Location: 50 Maryland Avenue North Tower Courtroom 7b Courtroom: 7B
Description: SCHEDULING HEARING

 

Event Date: 04/30/2021
Description: PLT EXPERTS IDENTIFIED/FILED BY

 

Event Date: 06/14/2021
Description: DEF EXPERTS IDENTIFIED/FILED BY

 

Event Date: 07/29/2021
Description: ALL WRITTEN DISCOVERY SERVED BY

 

Event Date: 08/30/2021
Description: DISCOVERY COMPLETED

 

Event Date: 09/27/2021
Description: ADD'L PARTIES JOINDER DEADLINE

 

Event Date: 10/12/2021
Description: MOTIONS/INC DISPOSITIVE FILED BY

 

Event Date: 10/28/2021
Description: MEETING OF ALL COUNSEL

 

Event Date: 10/28/2021
Description: RULE 2-504.3(B) NOTICE DEADLINE

 

Event Date: 11/08/2021
Description: JOINT PRETRIAL STMT FILED BY

 

Event Date: 11/12/2021 Event Time: 01:30PM Judge/Magistrate: RUBIN, RONALD B

Location: 50 Maryland Avenue North Tower Courtroom 7b Courtroom: 7B
Description: SETTLEMENT/PRETRIAL HRG.

 

Event Date: 11/12/2021
Description: ADR DEADLINE

 

Issues Information

Issue: BREACH OF CONTRACT
Issue: INTERFERENCE W/CONTRACTUAL RELATIONS
Issue: BREACH OF CONTRACT

 

Document Tracking

Docket Date: 09/08/2020 Docket Number: 1

Docket Description: BILL OF COMPLAINT

Docket Type: Docket Filed By: Plaintiff

Docket Text: PLAINTIFF'S COMPLAINT FOR INJUNCTIVE RELIEF, DECLARATORY RELIEF, AND

DAMAGES, AND CERTIFICATION OF ADMISSION TO PRACTICE, FILED.

 

 

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis 3/15

 

 

 
2/16/2021 Case 21-00043 Doc1-3 FiledO@bkedeh Page 4 of 16

 

 

 

 

 

 

 

Docket Date: 09/08/2020 Docket Number: 2

Docket Description: INFORMATION SHEET FILED

Docket Type: Docket Filed By: Plaintiff

Docket Text: PLAINTIFF'S INFORMATION SHEET, FILED.

Docket Date: 09/08/2020 Docket Number: 3

Docket Description: SCHEDULING NOTICE, TRACK 3

Docket Type: Docket Filed By: Court

Docket Text: SCHEDULING NOTICE AND ORDER OF COURT (GREENBERG, J.) TRACK 3,
, ENTERED. (COPIES MAILED)

Docket Date: 09/08/2020 Docket Number: 4

Docket Description: SCHEDULING AND PRETRIAL HEARING ORDER

Docket Type: Docket Filed By: Court

Docket Text: ORDER FOR MANDATORY SETTLEMENT CONFERENCE /PRETRIAL HEARING
, (GREENBERG, J.), TRACK 3, ENTERED. (COPIES MAILED)

Docket Date: 09/08/2020 Docket Number: 5

Docket Description: ORDER, SCHEDULING

Docket Type: Docket Filed By: Court

Docket Text: SCHEDULING ORDER (GREENBERG, J.) TRACK 3, ENTERED. (COPIES MAILED)

Docket Date: 09/08/2020 Docket Number: 6

Docket Description: NOTICE, NEW CASE NUMBER

Docket Type: Docket Filed By: Court

Docket Text: NOTICE SENT GIVING NEW CASE NUMBER TO ALL PARTIES.

Docket Date: 09/08/2020 Docket Number: 7

Docket Description: SUMMONS ISSUED

Docket Type: Docket Filed By: Court

Docket Text: ONE 30 DAY AND ONE 60 DAY SUMMONS ISSUED FOR PERSONAL SERVICE AND
. MAILED TO ATTORNEY.

Docket Date: 09/10/2020 Docket Number: 8

Docket Description: NOTICE, EXISTING SCHEDULE

Docket Type: Docket Filed By: Court ;

Docket Text: NOTICE OF EXISTING SCHEDULE SENT TO JESSICA RING AMUNSON, ESQ., FILED.

Docket Date: 09/22/2020 Docket Number: 9

Docket Description: MOTION, SPECIAL ADMISSION OF COUNSEL

Docket Type: Motion Filed By: Plaintiff Status: Granted

Reference Docket(s): Ruling: 52
JESSICA RING AMUNSON'S MOTION FOR SPECIAL OF OUT-OF-STATE ATTORNEY,

Docket Text: LINDSAY C. HARRISON UNDER RULE 19-217 AND CERTIFICATE AS TO SPECIAL
ADMISSIONS, FILED. (BLANK ORDER NOT PROVIDED)

 

 

Docket Date: 99/23/2020 Docket Number: 10

Desent on: MOTION, INJUNCTION
Docket Type: Motion Filed By: Plaintiff Status: Granted
judoe/Magistrate: RUBIN, RONALD B
Dockets): Opposition: 16 Ruling: 67
PLAINTIFF'S MOTION FOR A PRELIMINARY INJUNCTION AND OTHER APPROPRIATE
Docket Text: RELIEF AND MEMORANDUM IN SUPPORT AND ATTACHMENTS, FILED. (NO ORDER

PROVIDED) (REQUEST FOR HEARING PER TAB #13)

 

 

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis . 4/15

 

 

 

 
 

 

 

2/16/2021

Docket Date:

Docket Description:
Docket Type:

Docket Text:

Case 21-00043 Doc1-3 Fil@e&sdibindia Page 5 of 16

10/07/2020 Docket Number: 14
STIPULATION

Docket Filed By: Joint

JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS’ TO RESPOND TO
COMPLAINT, FILED. (FILED BY EMAIL)

 

Docket Date:
Docket Description:
Docket Type:

Reference Docket(s):

Docket Text:

10/07/2020 Docket Number: 12
MOTION, EXTENSION OF TIME

Motion Filed By: Plaintiff Status: Denled

Opposition: 13 Ruling: 18

PLAINTIFF'S MOTION TO SET TIME FOR DEFENDANT, WARDMAN HOTEL OWNER
LLC'S RESPONSE, DECLARATION OF LINDSAY HARRISON AND ATTACHMENTS,
FILED. (FILED BY EMAIL)

 

Docket Date:
Docket Description:
Docket Type:

Reference Docket(s):

Docket Text:

10/08/2020 Docket Number: 13
OPPOSITION TO MOTION

Opposition Filed By: Defendant

Motion: 12 Ruling: 18

DEFENDANT, WARDMAN HOTEL OWNER, LLC'S OPPOSITION TO PLAINTIFF'S
MOTION TO SET TIME FOR DEFENDANT'S RESPONSE AND TO SCHEDULE A
HEARING ON PLAINTIFF'S MOTION FOR A PRELIMINARY INJUNCT ION, OR, IN
THE ALTERNATIVE, DEFENDANT WARDMAN HOTEL OWNER, LLC'S MOTION TO
ENLARGE TIME TO RESPOND TO PLAINTIFF'S MOTION FOR A PRELIMINARY
EMAIL) ION, REQUEST FOR HERING AND ATTACHMENTS, FILED. (FILED BY

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

10/09/2020 Docket Number: 14
NOTICE, EXISTING SCHEDULE

Docket Filed By: Court

NOTICE OF EXISTING SCHEDULE SENT TO STEPHEN MCAULIFFE ITT, ESQ., FILED.

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

10/13/2020 Docket Number: 15
CERTIFICATE REGARDING DISCOVERY

Docket Filed By: Defendant

DEFENDANT WARDMAN HOTEL OWNER, LLC'S CERTIFICATE REGARDING
DISCOVERY, FILED. (FILED BY EMAIL) (LP)

 

Docket Date:

10/13/2020 Docket Number: 16

Docket
Description: OPPOSITION TO MOTION
Docket Type: Opposition Filed By: Defendant
Ruling
Judge/Magistrate: RUBIN, RONALD B
Rockets): Motion: 10 Ruling: 67
DEFENDANT WARDMAN HOTEL OWNER, LLC'S INITIAL OPPOSITION TO PLAINTIFF'S
Docket Text: MOTION FOR A PRELIMINARY INJUNCTION AND OTHER RELIEF, REQUEST FOR A

HEARING AND STATEMENT OF POINTS AND AUTHORITIES, FILED. (FILED BY EMAIL)

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

10/15/2020 Docket Number: 17
NOTICE, EXISTING SCHEDULE

Docket Filed By: Court
NOTICE OF EXISTING SCHEDULE SENT TO ROSALYN TANG, ESQUIRE, FILED.

 

Docket Date:

10/19/2020 Docket Number: 18

Docket
Description: ORDER, EXTENSION OF TIME
Docket Type: Ruling Filed By: Court Status: Denied

Ruling
Judge/Magistrate: RUBIN, RONALD B

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

 

 

5/15
 

 

 

2/16/2024

Reference
Docket(s):

Docket Text:

Case 21-00043 Doc1-3 Fil@ds@ Micah Page 6 of 16

Motion: 12 Opposition: 13

ORDER OF COURT (RUBIN, J./MALIK, M.) THAT PLAINTIFF'S MOTION TO SET TIME
FOR DEFENDANT WARDMAN HOTEL O

IS DENIED; THAT DEFENDANT WARDMAN HOTEL OWNER, LLC SHALL FILE A RESPONSE
TO PLAINTIFF'S MOTION FOR A PRELIMINARY INJUNCTION (DE 10) AND ANSWER TO
THE COMPLAINT NO LATER THAN NOVEMBER 16, 2020, ENTERED. (COPIES MAILED)

WNER, LLC'S RESPONSE DE #12, BE AND HEREBY

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

10/21/2020 Docket Number: 19
NOTICE, HEARING DATE (MAILED)

Docket Filed By: Court
(LP) OF HEARING DATE FILED AND MAILED. (HEARING DATE: 12/09/2020)

 

 

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

10/21/2020 Docket Number: 20
LINE ENTERING APPEARANCE OF COUNSEL

Docket Filed By: Defendant

LINE ENTERING THE APPEARANCE OF BRIAN D. FREY AS COUNSEL FOR
DEFENDANT PACIFIC LIFE INSURANCE COMPANY AND CERTIFICATION BY
(py Ne ATTORNEY WITH OUT-OF-STATE OFFICE UNDER RULE 1-313 FILED.

 

Docket Date:
Docket Description:
Docket Type:

Reference Docket(s):

Docket Text:

10/21/2020 Docket Number: 24
MOTION, SPECIAL ADMISSION OF COUNSEL

Motion Filed By: Other Status: Granted

Ruling; 30

BRIAN D. FREY'S MOTION FOR SPECIAL ADMISSION OF OUT-OF-STATE
ATTORNEY UNDER RULE 19-217 AS TO GRANT STEIN AS COUNSEL FOR
DEFENDANT PACIFIC LIFE INSURANCE COMPANY FILED. (LP)

 

Docket Date:
Docket Description:
Docket Type:

Reference Docket(s):

Docket Text:

10/21/2020 Docket Number: 22
MOTION, SPECIAL ADMISSION OF COUNSEL

Motion Filed By: Other Status: Granted
Ruling: 31

BRIAN D. FREY'S MOTION FOR SPECIAL ADMISSION OF OUT-OF-STATE
ATTORNEY UNDER RULE 19-217 AS TO DAVID WENDER AS COUNSEL FOR
DEFENDANT PACIFIC LIFE INSURANCE COMPANY FILED. (LP)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

10/21/2020 Docket Number: 23
LINE ENTERING APPEARANCE OF COUNSEL

Docket Filed By: Plaintiff

LINE ENTERING THE APPEARANCE OF JOHN M. QUINN AS COUNSEL FOR
PLAINTIFF, FILED. (LP)

 

Docket Date:
Docket Description:
Docket Type:

Reference Docket(s):

Docket Text:

10/21/2020 Docket Number: 24
REQUEST, B/T TRACK ASSIGNMENT

Motion Filed By: Plaintiff Status: Granted
Ruling: 47

PLAINTIFF'S MOTION TO ASSIGN CASE TO BUSINESS AND TECHNOLOGY CASE
MANAGEMENT PROGRAM (TRACK 6) (LP) (NO PROPOSED ORDER SUBMITTED)

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

10/22/2020 Docket Number: 25

NOTICE, EXISTING SCHEDULE

Docket Filed By: Court

NOTICE OF EXISTING SCHEDULE SENT TO BRIAN D. FREY, ESQUIRE, FILED. (LP)

 

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

10/23/2020 Docket Number: 26

NOTICE, EXISTING SCHEDULE

Docket Filed By: Court

NOTICE OF EXISTING SCHEDULE SENT TO JOHN M. QUINN, ESQUIRE, FILED. (LP)

 

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

 

6/15
 

2/16/2021
Docket Date:

Docket Type:

Docket Text:

Docket Description:

Case 21-00043 Doc1-3 Filegbidichrdth Page 7 of 16

10/23/2020 Docket Number: 27
MEMORANDUM

Docket Filed By: Plaintiff

PLAINTIFF'S SUPPLEMENTAL MOTION TO ASSIGN CASE TO BUSINESS AND
TECHNOLOGY CASE MANAGEMENT PROGRAM (TRACK 6), FILED. (LP)
(WITHDRAWN PER DE #28)

 

Docket Date:

Docket Description:

10/26/2020 Docket Number: 28
LINE, WITHDRAW PENDING ISSUE (CASE NOT CLOSE

 

Docket Description:

Docket Type: Docket Filed By: Plaintiff
PLAINTIFF'S LINE TO WITHDRAW SUPPLEMENTAL MOTION TO ASSIGN CASE TO
Docket Text: BUSINESS AND TEHNOLOGY CASE MANAGEMENT PROGRAM (TRACK 6), FILED
(FILED BY EMAIL)
Docket Date: 10/26/2020 Docket Number: 29

MEMORANDUM

 

Docket Type: Docket filed By: Plaintiff
PLAINTIFF'S CORRECTED SUPPLEMENTAL MOTION TO ASSIGN CASE TO
Docket Text: BUSINESS AND TECHONOLOGY CASE MANAGEMENT PROGRAM (TRACK 6) ,
FILED. (FILED BY EMAIL)
Docket Date: 10/26/2020 Docket Number: 30
Docket
Description: ORDER, SPECIAL ADMISSION OF COUNSEL
Docket Type: Ruling Filed By: Court Status: Granted
Ruling
Judge/Magistrate: JORDAN, RICHARD E
Reference .
Docket(s): Motion: 21
ORDER OF COURT (JORDAN, J./MALIK, M.) THAT BRIAN D. FREY'S MOTION FOR
SPECIAL ADMISSION OF OUT-OF-STATE ATTORNEY GRANT STEIN AS COUNSEL FOR
DEFENDANT, PACIFIC LIFE INSURANCE COMPANY IS GRANTED; THAT GRANT STEIN IS
Docket Text: ADMITTED TO PRACTICE LAW IN THIS COURT FOR THE LIMITED PURPOSE OF

APPEARING AND PARTICIPATING AS CO-COUNSEL IN THIS CASE; AND THAT THE
PRESENCE OF ATTORNEY FREY IS NOT WAIVED UNLESS THE PRESIDING JUDGE
WAIVES HIS PRESENCE (SEE MD. RULE 19-214 (D) , ENTERED. (COPIES MAILED)

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

10/26/2020 Docket Number: 34
ORDER, SPECIAL ADMISSION OF COUNSEL

Ruling Filed By: Court Status: Granted
JORDAN, RICHARD E

Motion: 22

ORDER OF COURT (JORDAN, J./MALIK, M.) THAT BRIAN D. FREY'S MOTION FOR
SPECIAL ADMISSION OF OUT OF STATE ATTORNEY DAVID WENDER AS COUNSEL FOR
DEFENDANT, PACIFIC LIFE INSURANCE COMPANY IS GRANTED; THAT DAVID WENDER
IS ADMITTED TO PRACTICE LAW IN THIS COURT FOR THE LIMITED PURPOSE OF
APPEARING AND PARTICIPATING AS CO-COUNSEL IN THIS CASE; AND THAT THE
PRESENCE OF ATTORNEY FREY IS NOT WAIVED UNLESS THE PRECIDING JUDGE
WAIVES HIS PRESENCE (SEE MD. RULE 19-214 (D), ENTERED. (COPIES MAILED)

 

Docket Date:
Docket Description
Docket Type:

Docket Text:

10/27/2020 Docket Number: 32
: MOTION, SPECIAL ADMISSION OF COUNSEL

Motion Filed By: Defendant Status: Granted

Reference Docket(s): Rullng: 53

ROSALYN TANG'S MOTION FOR ADMISSION OF TODD E. SOLOWAY PRO HAC VICE
AS COUNSEL FOR DEFENDANT, WARDMAN HOTEL OWNER LLC, CERTIFICATE AS
TO SPECIAL ADMISSION AND ATTACHMENT, FILED.

 

Docket Date:
Docket Description
Docket Type:

 

10/27/2020 Docket Number: 33
: MOTION, SPECIAL ADMISSION OF COUNSEL

Motion Filed By: Defendant Status: Granted

Reference Docket(s): Ruling: 54

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

 

 

7/18
 

 

2/16/2021

Docket Text:

Case 21-00043 Doc1-3 Fileghignihidies Page 8 of 16

ROSALYN TANG'S MOTION FOR ADMISSION OF BRYAN T. MOHLER PRO HAC VICE
AS COUNSEL FOR DEFENDANT, WARDMAN HOTEL OWNER LLC AND CERTIFICATE
AS TO SPECIAL ADMISSION, FILED.

 

Docket Date:
Docket Description:
Docket Type:

Reference Docket(s):

Docket Text:

10/27/2020 Docket Number: 34
MOTION, SPECIAL ADMISSION OF COUNSEL

Motion Filed By: Defendant Status: Granted

Ruling: 55

ROSALYN TANG'S MOTION FOR ADMISSION OF ITALY Y. RAZ PRO HAC VICE AS
COUNSEL FOR DEFENDANT, WARDMAN HOTEL OWNER LLC AND CERTIFICATE AS
TO SPECIAL ADMISSION, FILED.

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

10/28/2020 Docket Number: 35
NOTICE, EXISTING SCHEDULE

Docket Filed By: Court
NOTICE OF EXISTING SCHEDULE SENT TO GRANT STEIN, ESQ., FILED.

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

10/28/2020 Docket Number: 36

NOTICE, EXISTING SCHEDULE

Docket Filed By: Court

NOTICE OF EXISTING SCHEDULE SENT TO DAVID WENDER, ESQ., FILED.

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

10/29/2020 Docket Number: 37
UNDELIVERABLE MAIL RETURNED

Docket Filed By: Court

UNDELIVERABLE MAIL RETURNED ON NOTICE OF HEARING DATE AS TO JESSICA
RING AMUNSON, ESQ. (REMAILED ON 10/30/2020)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

11/02/2020 Docket Number: 38
ADMINISTRATIVE JUDGE'S CHECK SHEET

Docket. _ Filed By: Court

The Court is in receipt of your request for case assignment to the business
technology track. Pursuant to Rule 16-308 (c) , the administrative judge may
assign actions to that track if, "... the action presents commercial or
technological issues of such a complex or novel nature that specialized treatment
is IIkely to Improve the administration of justice.” In order to determine whether
this case meets that criteria, you must file a ONE page statement with the civil
clerk's office (Room 1200) explaining why that assignment Is appropriate. To
assist the court in making the proper getermination, please address each of the
factors Identified In Rule 16-308 (c) . If the above referenced ONE page
statement is not flied within 15 days of the date of this order, the case will
automatically be assigned to the most appropriate of the remaining civil tracks.
(COPIES MAILED) (FILED)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

11/02/2020 Docket Number: 39
SUPPLEMENTAL POINTS & AUTHORITIES

Docket Filed By: Plaintiff

PLAINTIFF'S LINE SUPPLEMENTING MOTION TO ASSIGN CASE TO BUSINESS AND
TECHNOLOGY CASE MANAGEMENT PROGRAM (TRACK 6) , FILED. (LP)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

11/04/2020 Docket Number: 40
LINE

Docket Filed By: Plaintiff

PLAINTIFF'S LINE FILING STATEMENT PURSUANT TO MARYLAND RULE 16-
308(C), FILED. (FILED BY EMAIL) (LP)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

11/05/2020 Docket Number: 41
CERTIFICATE REGARDING DISCOVERY

Docket Filed By: Plaintiff

EMAIL) CERTIFICATE REGARDING DISCOVERY, FILED. (LP) (FILED BY

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

 

8/16
 

2/16/2021 Case 21-00043 Doc1-3 FileasditibevatigZd Page 9 of 16

Docket Date: 11/12/2020 Docket Number: 42
Docket Description: CERTIFICATE REGARDING DISCOVERY
Docket Type: Docket Filed By: Plaintiff

Docket Text: EMAIL) CERTIFICATE REGARDING DISCOVERY, FILED. (LP) (FILED BY

 

 

 

 

Docket Date: 11/13/2020 Docket Number: 43

Docket Description: ANSWER

Docket Type: Docket Filed By: Defendant

Docket Text: DEFENDANT PACIFIC LIFE INSURANCE COMPANY'S ANSWER TO PLAINTIFF'S
. COMPLAINT FILED. (LP)

Docket Date: 11/16/2020 Docket Number: 44

Docket Description: ANSWER

Docket Type: Docket Filed By: Defendant

Docket Text: FILED ny” WARDMAN HOTEL OWNER, LLC;S ANSWER TO THE COMPLAINT,

Docket Date: 11/16/2020 Docket Number: 45

Docket Description: INFORMATION SHEET FILED

Docket Type: Docket Filed By: Defendant

Docket Text: DEFENDANT, WARDMAN HOTEL OWNER, LLC'S INFORMATION SHEET, FILED. (LP)

Docket Date: 11/16/2020 Docket Number: 46

Docket

Description: OPPOSITION TO MOTION

Docket Type: Opposition Filed By: Defendant

Ruling

Judge/Magistrate: RUBIN, RONALD B

Rowketsy: Motion: 10 Ruling: 67

DEFENDANT, WARDMAN HOTEL OWNER, LLC'S OPPOSITION TO PLAINTIFF'S MOTION
Docket Text; FOR A PRELIMINARY INJUNCTION AND OTHER RELIEF, TABLE OF CONTENTS, REQUEST
’ FOR A HEARING, STATEMENT OF POINTS AND AUTHORITIES, DECLARATION OF GREG
BENKOWSKI AND ATTACHMENTS, FILED. (LP)

 

Docket Date: 11/18/2020 Docket Number: 47
Docket
Description: ORDER, B&T TRACK ASSIGNMENT
Docket Type: Ruling Filed By: Court Status: Granted
Ruling
judge/Magistrate: GREENBERG, ROBERT A
Reference .
Docket(s): Motion: 24
BUSINESS AND TECHNOLOGY CASE TRACK ASSIGNMENT ORDER OF COURT
Docket Text: GREENBERG, J.) THAT THE REQUEST FOR ASSIGNMENT TO THE BUSINESS AND

ECHNOLOGY CASE MANAGEMENT PROGRAM IS HEREBY GRANTED AND IS ASSIGNED
TO STANDARD TRACK 6, ENTERED. (COPIES MAILED)

 

 

Docket Date: 11/18/2020 Docket Number: 48
Docket Description: ORDER, SCHEDULING
Docket Type: Docket Filed By: Court
Docket Text: NOTICE OF SCHEDULING HEARING AND ORDER OF COURT (GREENBERG, J.)
‘ TRACK 6, ENTERED. (COPIES MAILED)
Docket Date: 11/23/2020 Docket Number: 49
Docket Description: HEARING, STATUS HEARING
Docket Type: Docket Filed By: Court
Docket Text: STATUS HEARING (RUBIN, J.) , HELD. PLAINTIFF APPEARED BY PHONE WITH

COUNSELS, MS. HARRISON AND MR. QUINN. COUNSELS FOR THE DEFENDANT
WARDMAN HOTEL OWNER LLC, MR. MCAULIFFE, MR. WOOLER, AND MS, TANG

 

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis 9/15

 
 

2/16/2021

Audio Media:

Case 21-00043 Doc1-3  Filetasethidrnhétdn Page 10 of 16

ALL APPEARED BY PHONE. COUNSELS FOR THE DEFENDANT PACIFIC LIFE
INSURANCE COMPANY, MR. WENDER AND MR. STEIN, ALL APPEARED BY PHONE.

7B-112320 Start: 15:01:08 Stop: 15:27:36

 

Docket Date:

Docket Type:
Docket Text:

Docket Description:

11/23/2020 Docket Number: 50
COURT SETS

Docket Filed By: Court

COURT (RUBIN, J.) SETS A PRELIMINARY INJUNCTION HEARING ON DECEMBER
01, 2020 AT 9:30 A.M. FOR 2 DAYS, BEFORE THIS MEMBER OF THE BENCH.

 

Docket Date:

Docket Type:
Docket Text:

11/23/2020 Docket Number: 51

Docket Description: MEMORANDUM

Docket Filed By: Court
JUDGE RUBIN'S MEMORANDUM TO ASSIGNMENT COMMISSIONER, FILED. (LP)

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

11/24/2020 Docket Number: 52
ORDER, SPECIAL ADMISSION OF COUNSEL

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

Motion: 9

ORDER OF COURT (RUBIN, J.) THE JESSICA RING AMUNSON'S MOTION FOR SPECIAL
ADMISSION OF OUT-OF-STATE ATTORNEY LINDSAY C. HARRISON UNDER RULE 19-217
TS GRANTED AND THAT PURSUANT TO MD RULE 19-217 (D) , THE REQUIREMENT THAT
LINDSAY C. HARRISON PARTICIPATE IN COURT PROCEEDINGS ONLY WHEN
MAILED) > BY A MARYLAND ATTORNEY SHALL BE WAIVED, ENTERED. (COPIES

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

11/24/2020 Docket Number: 53
ORDER, SPECIAL ADMISSION OF COUNSEL

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

Motion: 32

ORDER OF COURT (RUBIN, J.) THAT TODD E. SOLOWAY IS ADMITTED SPECIALLY FOR
THE LIMITED PURPOSE OF APPEARING AND PARTICIPATING IN THIS CASE AS
COUNSEL FOR DEFENDANT WARDMAN HOTEL OWNER LLC AND THAT THE
REQUIREMENT THAT TODD E. SOLOWAY PARTICIPATE IN COURT PROCEEDINGS ONLY
WHEN ACCOMPANIED BY A MARYLAND ATTORNEY SHALL BE AND THE SAME HEREBY
IS WAIVED, ENTERED. (COPIES MAILED)

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

11/24/2020 Docket Number: 54
ORDER, SPECIAL ADMISSION OF COUNSEL

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

Motion: 33

ORDER OF COURT (RUBIN, J.) THAT BRYAN T. MOHLER IS ADMITTED SPECIALLY FOR
THE LIMITED PURPOSE OF APPEARING AND PARTICIPATING IN THIS CASE AS
COUNSEL FOR DEFENDANT WARDMAN HOTEL OWNER LLC AND THAT THE
REQUIREMENT THAT BRYAN T. MOHLER PARTICIPATE IN COURT PROCEEDINGS ONLY
WHEN ACCOMPANIED BY A MARYLAND ATTORNEY SHALL BE AND THE SAME HEREBY
IS WAIVED, ENTERED. (COPIES MAILED)

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

 

11/24/2020 Docket Number: 55
ORDER, SPECIAL ADMISSION OF COUNSEL

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

10/15

 
 

 

2/16/2021

Reference
Docket(s):

Case 21-00043 Doci1-3 FiladkQthdhbed: Page 11 of 16
Motion: 34

ORDER OF COURT (RUBIN, J.) THAT ITAI Y. RAZ IS ADMITTED SPECIALLY FOR THE

Docket Text:

LIMITED PURPOSE OF APPEARING AND PARTICIPATING IN THIS CASE AS COUNSEL
FOR DEFENDANT WARDMAN HOTEL OWNER LLC AND THAT THE REQUIREMENT THE
ITAL Y. RAZ PARTICIPATE IN COURT PROCEEDINGS ONLY WHEN ACCOMPANIED BY A
MARYLAND ATTORNEY SHALL BE AND THE SAME HEREBY IS WAIVED, ENTERED.
(COPIES MAILED)

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

11/24/2020 Docket Number: 56
INFORMATION SHEET FILED

Docket Filed By: Defendant
DEFENDANT PACIFIC LIFE INSURANCE CO.'S INFORMATION SHEET, FILED. (LP)

 

Docket Date:

Docket Description:

Docket Type:

Docket Text:

11/24/2020 Docket Number: 57
RESPONSE

Docket Filed By: Plaintiff

PLAINTIFF'S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION FOR A
PRELIMINARY INJUNCTION AND OTHER APPROPRIATE RELIEF, DECLARATION
AND ATTACHMENTS, FILED. (LP)

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

11/25/2020 Docket Number: 58
NOTICE, EXISTING SCHEDULE

Docket Filed By: Court
(Le OF EXISTING SCHEDULE SENT TO BRYAN T. MOHLER, ESQUIRE, FILED.

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

11/25/2020 Docket Number: 59
NOTICE, EXISTING SCHEDULE

Docket Filed By: Court

NOTICE OF EXISTING SCHEDULE SENT TO LINDSAY C. HARRISON, ESQUIRE,
FILED. (LP)

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

11/25/2020 Docket Number: 60
NOTICE, EXISTING SCHEDULE

Docket Filed By: Court
(ee OF EXISTING SCHEDULE SENT TO TODD E. SOLOWAY, ESQUIRE, FILED.

 

Docket Date:

Docket Description:

Docket Type:

Docket Text:

11/28/2020 Docket Number: 61
MOTION, SPECIAL ADMISSION OF COUNSEL

Motion Filed By: Plaintiff Status: Open

JESSICA RING AMUNSON'S MOTION FOR SPECIAL ADMISSION OF TASSITY S.
JOHNSON OUT-OF-STATE ATTORNEY UNDER RULE 19-217 AS CO-COUNSEL FOR
THE PLAINTIFF, FILED. (LP)

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

11/30/2020 Docket Number: 62
CERTIFICATE REGARDING DISCOVERY

Docket Filed By: Defendant

DEFENDANT WARDMAN HOTEL OWNER, LLC'S CERTIFICATE REGARDING
DISCOVERY, FILED. (FILED BY EMAIL) (LP)

 

Docket Date:

Docket Description:

Docket Type:

Docket Text:

12/01/2020 Docket Number: 63
HEARING

Docket Filed By: Court

HEARING (RUBIN, J.) ON PLAINTIFF'S MOTION FOR A PRELIMINARY
INJUNCTION AND OTHER APPROPRIATE RELIEF AT DE #10. PLAINTIFF COUNSEL
MR. QUINN, MS. HARRISON AND MR. RIETEMA APPPEARED VIA VIDEO. MR.
FREY, MR. STEIN, AND MR. WENDER APPEARED VAI VIDEO ON BEHALF OF
DEFENDANT, PACIFIC LIFE INSURANCE COMPANY. MR. RAZ, MR. SOLOWAY, AND
MR. MCAULIFFE III APPEARED VIA VIDEO ON BEHALF OF DEFENDANT,
WARDMAN HOTEL OWNER LLC.

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum.jis

 

 

19/16
 

 

2/16/2021

Audio Media:

Audio Media:
Audio Media:

Case 21-00043 Doci1-3  Filatadettdrnhatds Page 12 of 16
7B-120120 Start: 09:30:47 Stop: 12:28:51
7B-120120 Start: 13:33:21 Stop: 15:30:46
7B-120120 Start: 15:50:23 Stop: 17:22:56

 

Docket Date:

Docket Description:

Docket Type:

Docket Text:

Audio Media:
Audio Media:

12/02/2020 Docket Number: 64
HEARING CONTINUED (RESUMED)

Docket Filed By: Court

HEARING CONTINUED (RUBIN, J.) ON PLAINTIFF'S MOTION FOR A PRELIMINARY
INJUNCTION AND OTHER APPROPRIATE RELIEF AT DE #10. PLAINTIFF COUNSEL
MS. HARRISON AND MR. RIETEMA APPEARED VIA VIDEO. MR. SOLOWAY AND
MR. MOHLER APPEARED VIA VIDEO ON BEHALF OF DEFENDANT WARDMAN
Moree JOWNER, LLC. DEFENDANT PACIFIC LIFE INSURANCE COMPANY NOT

7B-120220 Start: 09:34:33 Stop: 12:16:28
7B8-120220 Start: 13:36:18 Stop: 14:37:34

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

12/02/2020 Docket Number: 65
COURT TAKES MATTER UNDER ADVISEMENT

Docket Filed By: Court
COURT (RUBIN, J.) TAKES MATTER AT DE #10 UNDER ADVISEMENT.

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

12/02/2020 Docket Number: 66
EXHIBIT SHEET FILED

Docket Filed By: Court
EXHIBIT SHEET, FILED.

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

12/08/2020 Docket Number: 67
ORDER, FOR APPROPRIATE RELIEF

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

Motion: 10 Opposition: 16

ORDER OF COURT (RUBIN, J.) THAT PLAINTIFF'S MOTION FOR A PRELIMINARY
INJUNCTION AND OTHER APPROPRIATE RELIEF IS GRANTED AND THAT NO MONEY
BOND IS REQUIRED TO BE POSTED BY MARRIOTT UNTIL WARDMAN HAS PROVIDED
PURSUANT TO THIS PRELIMINARY INJUNCTION, WORKING CAPITAL IN EXCESS OF $5
MILLION, ENTERED. (COPIES MAILED)

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

12/08/2020 Docket Number: 68
LINE

Docket Filed By: Plaintiff

PLAINTIFF'S LINE FILING PROMISSORY COMMITMENT PURSUANT TO MARYLAND
RULE 15-503 (C) AND ATTACHMENTS, FILED. (FILED BY EMAIL) (LP)

 

Docket Date:

Docket Description:

Docket Type:
Docket Text:

12/09/2020 Docket Number: 69
INTERLOCUTORY APPEAL

Docket Filed By: Defendant
WARDMAN HOTEL OWNER, LLC'S NOTICE OF APPEAL, FILED.

 

Docket Date:

Docket Description:

Docket Type:

Reference Docket(s):

Docket Text:

12/09/2020 Docket Number: 70
MOTION, STAY

Motion Filed By: Defendant Status: Granted

Opposition: 79 Ruling: 81

DEFENDANT, WARDMAN HOTEL OWNER LLC'S MOTION FOR STAY OF
ENFORCEMENT OF INJUNCTION PENDING APPEAL, STATEMENT OF POINTS AND
AUTHORITIES, DECLARATION AND ATTACHMENTS, FILED.

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

12/15

 
 

 

. 2/16/2021

Docket Date:
Docket Description:
Docket Type:

Docket Text:

Case 21-00043 Doci1-3 Filats@tidrhatdn Page 13 of 16

12/09/2020 Docket Number: 71
MOTION, SHORTEN TIME

Motion Filed By: Defendant Status: Open

DEFENDANT, WARDMAN HOTEL OWNER LLC'S MOTION TO SHORTEN TIME TO
RESPOND TO MOTION FOR STAY OF ENFORCEMENT OF INJUNCTION PENDING
(D.E70 NARYLAND RULE 1-351 CERTIFICATION AND ATTACHMENTS, FILED.

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

12/09/2020 Docket Number: 72
CERTIFICATE REGARDING DISCOVERY

Docket Filed By: Defendant

DEFENDANT, WARDMAN HOTEL OWNER, LLC'S CERTIFICATE REGARDING
DISCOVERY, FILED. (FILED BY EMAIL) (LP)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

12/10/2020 Docket Number: 73
NOTICE, EXISTING SCHEDULE

Docket Filed By: Court
were OF EXISTING SCHEDULE SENT TO COLLEEN COFFMAN, ESQUIRE, FILED.

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

12/15/2020 Docket Number: 74
LINE

Docket Filed By: Defendant

DEFENDANT WARDMAN HOTEL OWNER, LLC’S LINE SUBMITTING REQUEST FOR
ORIGINAL TRANSCRIPT AND ATTACHMENT, FILED. (LP) (FILED BY EMAIL)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

12/16/2020 Docket Number: 75
COUNTERCLAIM /CROSSCLAIM/CROSS BILL

Docket Filed By: Defendant

DEFENDANT WARDMAN HOTEL OWNER, LLC'S COUNTERCLAIM AGAINST
PLAINTIFF AND DEMAND FOR JURY TRIAL, FILED. (LP) (FILED BY EMAIL)

 

Docket Date:
Docket Description:
Docket Type:

Docket Text:

12/16/2020 Docket Number: 76
MEMORANDUM

Docket Filed By: Defendant

DEFENDANT WARDMAN HOTEL OWNERS, LLC'S SUPPLEMENT TO MOTION FOR
STAY OF ENFORCEMENT OF INJUNCTION PENDING APPEAL, REQUEST FOR
HEARING, STATEMENT OF POINTS AND AUTHORITIES AND ATTACHMENTS,
FILED. (FILED BY EMAIL) (LP)

 

Docket Date:
Docket Description:
Docket Type:

Reference Docket(s):

Docket Text:

12/18/2020 Docket Number: 79
OPPOSITION TO MOTION

Opposition § Filed By: Plaintiff

Motion: 70 Ruling: 81

PLAINTIFF'S RESPONSE TO DEFENDANT WARDMAN HOTEL OWNER, LLC'S
MOTION FOR STAY OF ENFORCEMENT OF INJUNCTION PENDING APPEAL AND
SUPPLEMENT AND ATTACHMENTS, FILED.

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

12/18/2020 Docket Number: 80
CERTIFICATE REGARDING DISCOVERY

Docket filed By: Plaintiff
PLAINTIFF'S CERTIFICATE REGARDING DISCOVERY, FILED. (FILED BY EMAIL)

 

Docket Date:
Docket Description:
Docket Type:
Docket Text:

12/21/2020 Docket Number: 77
TRANSCRIPT OF PROCEEDINGS

Docket Filed By: Defendant
TRANSCRIPT OF PROCEEDINGS ON HEARING ON DECEMBER 1, 2020, FILED.(LP)

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum jis

 

13/16

 
 

2/16/2021
Docket Date:

Docket Type:
Docket Text:

Case 21-00043 Doci1-3 Fileds@thtdindch Page 14 of 16
12/21/2020 Docket Number: 78

Docket Description: TRANSCRIPT OF PROCEEDINGS

Docket Filed By: Defendant
TRANSCRIPT OF PROCEEDINGS ON HEARING ON DECEMBER 2, 2020, FILED. (LP)

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

12/23/2020 Docket Number: 81
ORDER, OPINION AND ORDER OF COURT

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

Motion: 70 Opposition: 79

MEMORANDUM AND ORDER OF COURT (RUBIN, J.) THAT DEFENDANT, WARDMAN
HOTEL OWNER LLC'S MOTION FOR STAY OF ENFORCEMENT OF INJUNCTION PENDING
APPEAL IS DENIED, ENTERED. (COPIES MAILED)

 

Docket Date:

Docket Type:

Docket Text:

12/30/2020 Docket Number: 82

Docket Description: MOTION, PROTECTIVE ORDER

Motion Filed By: Defendant Status: Granted

Reference Docket(s): Ruling: 84

DEFENDANT PACIFIC LIFE INSURANCE COMPANY'S CONSENT MOTION FOR
PROTECTIVE ORDER AND ATTACHMENTS, FILED.

 

Docket Date:

Docket Type:

Docket Text:

12/31/2020 Docket Number: 83

Docket Description: CERTIFICATE REGARDING DISCOVERY

Docket Filed By: Plaintiff

PLAINTIFF'S CERTIFICATE REGARDING DISCOVERY AS TO SECOND REQUESTS
FOR PRODUCTION OF DOCUMENTS, FIRST REQUESTS FOR ADMISSION AND
FIRST SET OF INTERROGATORIES, FILED. (FILED BY EMAIL)

 

Docket Date:

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

01/07/2021 Docket Number: 84
ORDER, PROTECTIVE (NON-DOMESTIC VIOLENCE)

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

Motion: 82

PROTECTIVE ORDER OF COURT (RUBIN, J.) THAT EACH PERSON TO WHOM
CONFIDENTIAL INFORMATION IS DISCLOSED SUBJECT TO THE PROVISIONS OF THIS
ORDER HEREBY SUBMITS HIMSELF OR HERSELF TO THE JURISDICTION OF THIS
COURT FOR THE SOLE PURPOSE OF ENFORCING THIS ORDER. AS SET FORTH ABOVE,
THIS COURT SHALL RETAIN CONTINUING JURISDICTION TO ENFORCE THIS ORDER
WITH RESPECT TO ANY CONFIDENTIAL INFORMATION USED OR PRODUCED IN THIS
ACTION. THE EXECUTION OF THIS PROTECTIVE ORDER AND ITS ENTRY AS AN ORDER
IS WITHOUT PREJUDICE TO JURISDICTIONAL OR VENUE DEFENSES OF THE PARTIES,
IF ANY, ENTERED. (COPIES MAILED)

 

Docket Date:

Docket Type:

Docket Text:

01/11/2021 Docket Number: 85

Docket Description: SUGGESTION OF BANKRUPTCY (ORDER,COURT,LINE)

Docket Filed By: Defendant

SUGGESTION OF BANKRUPTCY AS TO DEFENDANT WARDMAN HOTEL OWNER LLC
CASE NUMBER 21-10023, FILED. (FILED BY EMAIL)

 

Docket Date:

Docket Type:

Docket Text:

01/15/2021 Docket Number: 86

Docket Description: MOTION, EXTENSION OF TIME

Motion Filed By: Plaintiff Status: Granted

Reference Docket(s): Ruling: 87

PLAINTIFF'S MOTION FOR EXTENSION OF TIME TO FILE ANSWER, FILED. (LP)
(FILED BY EMAIL)

 

Docket Date:

 

01/22/2021 Docket Number: 87

casesearch.courts.state.md.us/casesearch/inquiryByCaseNum.jis

 

14/15

 
2/16/2021

Docket
Description:

Docket Type:

Ruling
Judge/Magistrate:

Reference
Docket(s):

Docket Text:

Case 21-00043 Doci1-3 Filatk@thidmedcds Page 15 of 16
ORDER, EXTENSION OF TIME

Ruling Filed By: Court Status: Granted
RUBIN, RONALD B

Motion: 86

ORDER OF COURT (RUBIN, J.) THAT THE MOTION FOR EXTENSION OF TIME TO FILE
ANSWER FILED BY PLAINTIFF, MARRIOTT HOTEL SERVICES, BE AND HEREBY IS
GRANTED, ENTERED. (COPIES MAILED)

 

Docket Date:

Docket Type:
Docket Text:

Docket Description:

01/27/2021 Docket Number: 88
ORDER, ALTERNATIVE DISPUTE RESOLUTION

Docket Filed By: Court

ORDER OF COURT (GREENBERG, J.) FOR ALTERNATIVE DISPUTE RESOLUTION
ENTERED. (COPIES MAILED) (LP)

 

Docket Date:

Docket Type:

Docket Text:

Docket Description:

01/28/2021 Docket Number: 89
CERTIFICATE OF SERVICE

Docket Filed By: Defendant

DEFENDANT PACIFIC LIFE INSURANCE COMPANY'S CERTIFICATE REGARDING
SERVICE OF RESPONSES AND OBJECTIONS TO THE FIRST REQUESTS FOR
PRODUCTION OF DOCUMENTS BY MARRIOTT HOTEL SERVICES, INC., FILED. (LP)

 

Docket Date:

Docket Type:
Docket Text:

Docket Description:

02/09/2021 Docket Number: 90

MEMORANDUM

Docket Filed By: Court

JUDGE RUBIN'S MEMORANDUM TO ASSIGNMENT COMMISSIONER, FILED. (LP)

 

 

Go Back

This is an electronic case record. Full case information cannot be made available either because of legal restrictions
lon access to case records found in Maryland Rules, or because of the practical difficulties Inherent in reducing a case

record into an electronic format.

 

 

 

casesearch.courts.state.md.us/casesearch/inquiryByCaseNumjis

15/15

 
Case 21-00043 Doci1-3 Filed 02/17/21 Page 16 of 16

ALSTON & BIRD

90 Park Avenue
New York, NY 10016
212-210-9400 | Fax: 212-210-9444

Leslie A. Salcedo Direct Dial: 212-210-9543 Email: lestie.salcado@aiston.com

Leslie A. Salcedo
Direct Dial: 212-210-9543
Email: leslie.salcedo@alston.com

February 16, 2021

United States Bankruptcy Court 2
District of Maryland oe SS
6500 Cherrywood Lane on
Suite 300

Greenbelt, MD 20770

Attn: Clerk of the Court/Intake

 

Re: In re Wardman Hotel Owner, L.L.C. Case No. 21-10023
Marriot Hotel Services, Inc. v. Wardman Hotel Owner, L.L.C. and Pacific Life Insurance
Company, Civil Action No. 483406-V, Circuit Court for Montgomery County, Maryland
Notice of Removal

Dear Clerk of the Court:

We represent Pacific Life Insurance in connection with above refenced action. Enclosed
i please find a CD containing the Notice of Removal for electronic filing.

Per my conversation with Kelly Grant, once the Notice of Removal is filed and docketed
on the Court’s electronic filing system, | will arrange for payment of the Notice of Removal via
ECF credit card payment.

Please let me know if you need additional information. Email: leslie.salcedo@alston.com
or 212-210-9543.

Sincerely,
/s/ Leslie Salcedo

Leslie A. Salcedo
Paralegal
LAS:

LEGAL02/40431636v1

Alston & Bird LLP www.alston.com

 

Atlanta | Seljing | Brussels [| Charlotte | Dallas | Fort Worth | London { Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.

 

 
